Broyles/ C. J.
Under the facts of the case as disclosed by the record, the commissioner hearing the case was authorized to find: first, that the relationship of employer and employee existed between the Town of Adrian and the deceased minor son of the claimant, Durden; secondly, that the claimant was partially dependent upon the earnings of the son for the support of himself and his family; and thirdly, that the son lost his life as the result of an accident arising out of and in the course of his employment by the Town of Adrian. The evidence authorized the award made by the commissioner and affirmed by the full commission. It follows that the judge of the superior court did not err in affirming the finding and judgment of the industrial commission.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.